The appellant makes two points against the judgment recovered in this action. First, that the plaintiff cannot maintain the action, but that it should have been brought in the name of the infant; second, that an action at law cannot be maintained against the sureties upon the bond of a general guardian until proceedings for an accounting have been had against the guardian. The first point must be deemed to have been waived, it not having been taken by demurrer or answer. (Code, § 499.)
The appellant argues that the objection is one going to the cause of action, and cites numerous authorities in support of his position. None of them sustain him. All of them except one arose upon a demurrer to the complaint. The only one in which the question was raised upon the trial was the Bank of Havanna v.Wickham (16 How. Pr. 97). In that case the General Term held that the capacity of the plaintiff to sue was independent of the cause of action, and that the objection that the action could not be maintained in the name of the Bank of Havanna, not having been taken by demurrer or answer, was waived.
This case, sub nomine Bank of Havanna v. Magee, was reversed by the Court of Appeals (20 N.Y. 355), but upon another ground, the court saying: "The objection is not that the plaintiff has not capacity to sue, but that no person, natural or artificial, is named as plaintiff. Certain persons, as infants, idiots, lunatics, etc., cannot sue except by guardians, next friends, committee, etc. This, I think, is what the provision (of the Code) refers to."
Numerous cases can be cited holding directly to the contrary of the appellant's contention. In Phœnix Bank v. Donnell (40 N.Y. 414) it is said that the objection that the facts stated in *Page 369 
the complaint do not constitute a cause of action has no application to the question as to the capacity of the plaintiff to sue.
In Palmer v. Davis (28 N.Y. 242) it was held that, previous to the amendment of section 114 of the Code in 1857, an objection that a wife has no capacity to sue except by a next friend, if not taken by demurrer, was waived. In Fulton Fire InsuranceCompany v. Baldwin (37 N.Y. 648) it was held that an objection that the complaint does not show the plaintiff's capacity to sue cannot be raised by a demurrer taken on the ground that the complaint does not state facts constituting a cause of action. (See, also, Town of Pierrepont v. Lovelass, 4 Hun, 696;Barclay v. Quicksilver Min. Co., 6 Lans. 25; Mosselman v.Caen, 21 How. Pr. 248, opinion by CLERKE, J.) Section 488 of the Code distinctly specifies as one of the grounds of demurrer that the plaintiff has not legal capacity to sue, and this would be wholly unnecessary if the question could be raised under the objection that sufficient facts were not stated in the complaint to constitute a cause of action. The precise objection now made appeared on the face of the complaint. The care and management of infant estates are subjects of statutory regulations, as are also the manner and form in which actions by and against infants must be prosecuted.
The question in this case was, can a general guardian sue in behalf of his ward for injury to his ward's estate? That is, has he the power and authority in law or, in the language of the Code, "the legal capacity" to maintain such an action. This was a pure question of law and could have been raised by demurrer. Whether the guardian's bond was made to the People or to the infant was of no consequence, nor an I able to perceive that the plaintiff could have acquired any rights under section 747 or 814 of the Code which would have enabled him to maintain the suit, and the allegation of the complaint showed that no right to maintain the suit was claimed under section 2608.
I think, therefore, that the objection that the plaintiff could not maintain the suit was waived. The judgment must, however, *Page 370 
be reversed upon the second ground stated. This question was very fully examined in the case of Hood v. Hood (85 N.Y. 561), in which it was sought to charge the sureties for their principal's default on a bond given by a non-resident executor. It was there decided, after a full review of all the authorities, that the default of an executor or administrator must be established in a proper proceeding against him before the sureties can be prosecuted upon the bond. To the same effect is Haight v.Brisbin (100 N.Y. 219). The respondent has endeavored to distinguish the cases cited from the one under consideration, but I think the reason of the rule applies with equal force to actions upon guardian's bonds. It was so decided in Salisbury
v. Van Hoesen (3 Hill, 77) and in Stillwell v. Mills (19 Johns. 303), and both of these cases were cited with approval inHood v. Hood. The fact of the death of the former guardian cannot take the case out of the rule, as his personal representatives may be required to account. (Code, § 2606.) The learned counsel for the respondent has cited cases holding that the administrator of the deceased guardian can only be compelled to account if he has property of the ward in his hands. (Maze
v. Brown, 2 Dem. 217; Schofield v. Adriance, 2 id. 486.) These decisions were made before the amendment to section 2606, in 1884. (Chap. 399.) Subsequent to that amendment the learned surrogate of New York county entertained an application to compel an executor of a deceased executor to account, and his decree was sustained by the General Term. (In re Fithian, 44 Hun, 457.) In that case it was held that the purpose of the amendment was to develop all that the executor knew or could learn about the trust estate and in reference to it. We concur in this opinion. Undoubtedly no decree could be made against the administrator, if the petition to the surrogate failed to allege or the proof failed to show property of the infant in the administrator's possession. But before the sureties on the bond can be sued proceedings in the Surrogate's Court must, at least, establish the fact that none of the infant's property has come into the administrator's possession. In the absence of a *Page 371 
decree to that effect, the presumption would be that the administrator has possession of the infant's estate, and until it is otherwise established a devastavit will not be presumed.
The judgment should be reversed and a new trial granted, with costs to abide the event.
All concur. FOLLETT, Ch. J., concurs in the result on the ground that an accounting in the Surrogate's Court must be had before a judgment can be recovered against the sureties of the defaulting guardian.
Judgment reversed.